F~ILED

nov 1 9 2012

F§LTFI?ES§;"S?§FIY§S§§‘€§L%?\}§§§§ C%'::ts'?.,~s' "‘S‘»"°'.& Ba"~~»»wv
r the D»stnct of Co|umhla

DARLENE CORTEZ, )
Plaintiff, §

v. § Civil Action No.  

LULUA ALSABAH, et al. , §

Defendants. §
MEMORANDUM OPINION

For purposes of this Memorandum Opinion, the court consolidates two complaints that
the plaintiff submitted to the Clerk of Court on September l4, 20l2. Upon review of the
plaintiffs applications to proceed in forma pauperis and each pro se civil complaint, the court

will grant the applications and dismiss the complaints.

The plaintiff alleges that the defendants have "plotted against the lives of the plaintiff and
her children, to steal the plaintiff s children from her, and to use her children . . . to get billions
of dollars in wealth from the father, and to get control of the billions of dollars in wealth the
father has for his children . . . ." Compl. at ll (page numbers designated by the Court). In
addition, the defendants allegedly have "used their connections" not only to steal her children,
but also to plot against her "to steal the plaintiff’ s billion dollar projects from her, steal her
federal funding for her billion dollar teak d`eal, steal her domestic sales of her fragrances, steal
her.billion dollar international trade, . . . steal her import and export projects, . . . steal her
European castle proj ects," among other harms. Ia'. at 13. The plaintiff demands "restitution for

interference in maternal rights and . . . custody," and injunctive relief. Id. at 16.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). In Neitzke v.
Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Ia'. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

U.S. 25, 33 (1992).

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz`nes v. Kerner, 404
U.S. 5l9, 520 (1972). Nevertheless, having reviewed the plaintiffs complaints, the Court
concludes that what factual contentions are identifiable are baseless and wholly incredible. For

this reason, the complaints are frivolous and must be dismissed. See 28 U.S.C. § l9l5(e)(l)(B).

An Order consistent with this Memorandum Opinion is issued separately.

Jwm»

Ul{ited States District Judge

DATE; /\/»./,I,»>"Y`